Citation Nr: 1131989	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The National Personnel Records Center (NPRC) has verified that the Veteran had active duty service from May 1951 to January 1953, and from June 1954 to June 1957.  Records also show additional service over the years with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in November 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's November 2010 remand instructions, the AMC was to obtain the Veteran's treatment records from the Colorado Army National Guard.  It appears that at the time the claims file was forwarded to the Board, the records had not yet been received.  However, records were subsequently forwarded to the Board by the AMC and are now included in the claims file.  To the extent that any of these records are new, they were not reviewed by the RO/AMC prior to the most recent supplemental statement of the case. 

In addition, pursuant to the Board's November 2010 remand instructions, the Veteran was to be scheduled for a VA medical examination in connection with his claimed bilateral hearing loss and tinnitus.  In this regard, on December 29, 2010, the AMC sent the Veteran a letter stating that a VA medical facility was asked to schedule the Veteran for an examination, and that the VA medical facility would notify the Veteran of the date, time, and place of the examination.  The claims file contains an examination inquiry report stating that an ear disease examination was requested by the AMC on December 28, 2010, and that the Veteran failed to report to his examination.  However, the Board observes that the record also states that the Veteran's address provided by VBA differed from VHA's database, and requested that the Veteran's address be verified for accuracy before mailing the examination notification letter.  In February 2011, the Veteran stated that he would gladly make a scheduled examination, as long as he had sufficient notice.  The Board finds that the record is unclear as to whether the Veteran received notice of his scheduled VA medical examination.

Given the specific circumstances in this case and in order to afford the Veteran every consideration with his appeal, the Board is of the opinion that scheduling another VA medical opinion is appropriate in this case.  Nevertheless, the Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain medical evidence during a VA examination.  38 C.F.R. § 3.159(c)(1).  The Board notes that failure to cooperate with VA could result in denial of the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus.  38 C.F.R. § 3.655(b).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed bilateral hearing loss and tinnitus.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed bilateral hearing loss is causally related acoustic trauma during service?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed tinnitus is causally related to acoustic trauma during service?

Also, as appropriate, the examiner should make clear that service department audiometric readings prior to October 31, 1967 were converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

2.  After completion of the above, the expanded record should be review and the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



